 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 115 
In the House of Representatives, U. S.,

March 1, 2011
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 44) making further continuing appropriations for fiscal year 2011, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 44) making further continuing appropriations for fiscal year 2011, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
